Title: From Alexander Hamilton to James McHenry, 6 January 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N York Jany. 6th. 1800—
          
          Enclosed is an extract of a letter from Lieutenant Meminger. I deem it my duty to become the organ of communicating the ideas contained in this extract for your consideration. My opinion on the case has been already laid before you—The person being having committed been guilty of a complication of crimes appeared to me to be a fit subject of capital punishment. I presume however from the delay that which has ensued that it is not the intention of the President to have such a punishment inflicted. — Other cases of a capital nature have been transmitted to the War department. and It is very desirable that they should be decided on in essential that they these and other cases of all similar cases should receive a speedy decision, in order that the persons may suffer the punishment decreed, or be released from their confinement. Their detention for a length of time leads to inconvenience and disorder
          S of War
        